ORDER

PER CURIAM.
Defendant, Richard Bilauski, appeals from the judgment entered on a jury verdict finding him guilty of one count of voluntary manslaughter, in violation of Section 565.023 RSMo (2000), two counts of armed criminal action, in violation of Section 571.015 RSMo (2000), and one count of assault in the second degree, in violation of Section 565.060 RSMo (2000). The trial court found defendant to be a prior and persistent offender and sentenced defendant to twenty years imprisonment on the voluntary manslaughter count, ten years imprisonment on each of the armed criminal action counts, to be served concurrently with the sentence on the voluntary manslaughter count, and ten years imprisonment on the assault count, to be served consecutively.
No error of law appears and no jurisdictional purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed in accordance with Rule 30.25(b).